Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on 5/14/2021, where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 5/14/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Vemulakonda in view of Karuppiah.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,8, 9,10,12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Karuppiah et al (US Patent 7856024).
In reference to claim 1, Vemulakonda teaches a method of low or zero touch provisioning of a network element over an unnumbered interface, the method comprising:
subsequent to installation and connection of the network element to a network, obtaining an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server through a DHCP Relay Agent, wherein the IP address is for another interface associated with the network element that is different from the unnumbered interface, wherein the DHCP Relay Agent enables an external server to reach the unnumbered interface (see at least paragraphs 29-32,41);
performing routing configuration of the unnumbered interface based on data obtained from the DHCP Relay Agent (see at least paragraphs 36,37);
requesting the provisioning script from an external server over the unnumbered interface subsequent to the routing configuration; and receiving the provisioning script from the external server, wherein the provisioning script is received from the external server via the DHCP Relay Agent at the unnumbered interface and the receiving, at the network element, is based on the routing configuration and the advertising, and executing the provisioning script to perform configuration of the network element (see at least paragraphs 35,47,48).
Vemulakonda fails to explicitly teach regarding the DHCP Relay, wherein the unnumbered interface is configured to borrow the IP address of the another interface, and wherein the routing configuration enables an external server to reach the unnumbered interface via the borrowed IP address.

In reference to claim 4, this is taught by Vemulakonda, see at least paragraph 23, which teaches OSPF & ISIS.
In reference to claim 8, this is taught by Vemulakonda, see at least paragraph 35, which teaches storing.
Claims 9,10,12,16,17 are slight variations of claims 1,4,8, and are thus rejected based on the same rationale as given above.



Claims 2,3,10,11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Karuppiah et al (US Patent 7856024) in further view of Arora et al (US Publication 20190238539).
In reference to claims 2-3, Vemulakonda fails to explicitly teach communicating packets via Link Layer Discovery Protocol (LLDP) and utilizing the Type-Length-Value (TLV) within the LLDP. However, Arora teaches a zero touch provisioning environment (see Arora, at least paragraphs 11,13) and discloses communicating packets via Link Layer Discovery Protocol 
Claims 10,11,18,19 are slight variations of claims 2,3, and are thus rejected based on the same rationale as given above.

Claims 5,13 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Karuppiah et al (US Patent 7856024) in further view of Eldar et al (US Publication 20070297396).
In reference to claim 5, Vemulakonda fails to explicitly teach packet sniffing. However, 
Soltis teaches device provisioning (see, Eldar paragraphs 2,5) and discloses sniffing DHCP communications (see Eldar, at least paragraph 24).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Eldar for the purpose of enabling an automated provisioning process that collects information from the DHCP connection thus enabling little to no human involvement in the device configuration.
Claim 13 is a slight variation of claim 5, and is thus rejected based on the same rationale as given above.

Claims 6,14,20 is rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Karuppiah et al (US Patent 7856024) in further view of Shen et al (US Publication 20050097223).
In reference to claim 6, Vemulakonda fails to explicitly teach utilizing option 82 for DHCP communication. However, Shen teaches that option 82 in DHCP communication is old and well known in the art (see Shen, at least paragraph 57).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Shen for the purpose of utilizing the options fields within DHCP messages to carry the required configuration parameters.
Claims 14,20 are slight variations of claim 6, and are thus rejected based on the same rationale as given above.

Claims 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Karuppiah et al (US Patent 7856024) in further view of Gourlay et al (US Publication 20150003282).
In reference to claims 9,12, Vemulakonda fails to explicitly teach utilizing options 66 or 67 for DHCP communication. However, Gourlay teaches that option 66 in DHCP communication is old and well known in the art (see Shen, at least paragraph 33).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Gourlay for the purpose of utilizing the options fields within DHCP messages to carry the required configuration parameters.
Claim 15 is slight variations for claim 7, and is thus rejected based on the same rationale as given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
August 13, 2021